 659317 NLRB No. 93TNT SKYPACK, INC.1The Respondent has excepted to some of the judge's credibilityfindings. The Board's established policy is not to overrule an admin-
istrative law judge's credibility resolutions unless the clear prepon-
derance of all the relevant evidence convinces us that they are incor-
rect. Standard Dry Wall Products, 91 NLRB 544 (1950), enfd. 188F.2d 362 (3d Cir. 1951). We have carefully examined the record and
find no basis for reversing the findings.2The Respondent has excepted to the judge's characterization ofits defense as ``analogous to an insanity defense.'' Although we dis-
avow that characterization, we agree with the judge that the Re-
spondent has not rebutted the General Counsel's prima facie case.
We note first that the judge implicitly credited Vasquez' testimony
that the Respondent threatened to discharge any employee who wassoliciting authorization cards. The record also shows that the Re-
spondent's attorney stated that the Respondent does not ``challenge''
the fact that it had knowledge of Vasquez' union activity. Finally,
the Respondent's attorney, in his closing statement, admitted that if
local management had followed company policy and contacted head-
quarters, Vasquez would not have been terminated. Accordingly, we
find that the Respondent failed to show that it would have dis-
charged Vasquez in the absence of Vasquez' union activities. WrightLine, 251 NLRB 1083 (1980).3The judge inadvertently omitted part of the Board's standardmake-whole relief from his recommended remedy. We correct this
error.TNT Skypack, Inc. and Local 851, InternationalBrotherhood of Teamsters, AFL±CIO. Cases29±CA±17314 and 29±CA±17425May 30, 1995DECISION AND ORDERBYMEMBERSBROWNING, COHEN, ANDTRUESDALEOn February 17, 1995, Administrative Law JudgeRaymond P. Green issued the attached decision. The
Respondent filed exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and has decided to af-
firm the judge's rulings, findings,1and conclusions2and to adopt the recommended Order.3AMENDEDREMEDYHaving found that the Respondent has engaged incertain unfair labor practices, we shall order it to cease
and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.We shall order the Respondent to offer employeeJose Vasquez immediate and full reinstatement to his
former job at the John F. Kennedy facility or, if that
job no longer exists, to a substantially equivalent posi-
tion, without prejudice to his seniority or other rights
and privileges previously enjoyed, and to make him
whole for any loss of earnings and other benefits suf-
fered as a result of the discrimination against him.
Backpay shall be computed as prescribed in F.W.
Woolworth Co., 90 NLRB 289 (1950), with interest tobe computed in the manner prescribed in New Hori-zons for the Retarded, 283 NLRB 1173 (1987).ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, TNT Skypack, Inc., Long
Island City, New York, its officers, agents, successors,
and assigns, shall take the action set forth in the Order.Marcia Adams, Esq., for the General Counsel.Robert A. Newell, Esq., for the Employer.DECISIONSTATEMENTOFTHE
CASERAYMONDP. GREEN, Administrative Law Judge. This casewas tried in Brooklyn, New York, on February 17, April 18,
and July 18, 1994, and January 9, l995. The charge and first
amended charge in Case 29±CA±17314 was filed by the
Union on May 3 and 10, l993. A complaint based on that
charge was issued by the Regional Director on June 17,
1993. The charge in Case 29±CA±17425 was filed by the
Union on June 16, 1993, and a complaint based on that
charge was issued on July 29, 1993. Thereafter, on February
10, 1994, the Regional Director issued an order consolidating
cases. The complaints alleged in substance: (1) That on or
about December 9, 1992, the Respondent discharged Jose
Vasquez because of his membership in and activities on be-
half of Local 295 International Brotherhood of Teamsters;
and (2) that in January or February 1993, the Respondent al-
though reinstating Vasquez at a different location, interro-
gated him about his prior union activities and impliedly con-
ditioned his reemployment on his refraining from engaging
in any union activities.The Company asserts that Vasquez was discharged be-cause he failed to punch out when he took his lunchbreak
on December 5, 1992, and therefore was guilty of ``stealing
time.'' The Company denies the second allegation.On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs
filed, I make the followingFINDINGSOF
FACTI. JURISDICTIONThe Company admits and I find that it is an employer en-gaged in commerce within the meaning of Section 2(2), (6),
and (7) of the Act and that the Union is a labor organization
within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
The Company is engaged in the business of providinginternational courier services. To the extent relevant to the
case, the Company has a facility at the John F. Kennedy Air-
port and another facility in Long Island City, New York.
(Respectively called the JFK and LIC facilities.) Jose
Vasquez was hired as a truck driver in May 1992 and
worked at JFK until December 9, 1992. He was rehired in
February 1993 to work at the LIC facility. 660DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
1According to Vasquez, the Company had about 60 employeesworking on three shifts at the JFK facility in the autumn of 1992.2In Greco & Haines, Inc., 306 NLRB 634 (1992), the Board stat-ed:Under Board precedent, a prima facie case may be establishedby the record as a whole and is not limited to evidence pre-
sented by the General Counsel .... 
Thus, the absence of anylegitimate basis for an action may form part of the proof of the
General Counsel's case ....Vasquez testified that in September 1992 he contactedMike Reader from Local 296 International Brotherhood of
Teamsters and spoke to him about organizing the employees
at the JFK facility. Vasquez states that he spoke to other em-
ployees and solicited authorization cards for the Union. In
this regard, Vasquez testified that he obtained cards signed
by about 25 employees and returned them to the Union at
a meeting held in September that was attended by about 20
other employees.1According to Vasquez, in October 1992, Supervisor Den-ton Graham told him that he was told by his superiors that
whoever was giving out union cards would be fired if he
didn't stop. Vasquez testified that this statement was made
at a shift meeting in the lunchroom held with the night-shift
workers about 12:30 a.m. Vasquez states that the meeting
mostly dealt with work matters during which another em-
ployee, Edward Galaraza, asked why the Company was
threatening the workers. Vasquez testified that Graham said
that it was out of his hands; that he was just a supervisor
who gets the message out.Regarding the above, the General Counsel attempted formany months, without success, to obtain the appearance of
Galaraza as a witness. She produced no other witnesses to
corroborate the testimony of Vasquez regarding the alleged
threat. (This statement is not alleged as a separate violation
of the Act in the complaint as it would have occurred more
than 6 months before the charge was filed and therefore was
barred by Section 10(b) of the Act.)For his part, Denton Graham, who was the supervisor onthe midnight to 8 a.m. shift, denied making such a threat. He
does concede, however, that he was aware of union organiz-
ing in the autumn of 1992 and that this subject was talked
about at shift meetings.In December 1992 Vasquez' normal shift was 4 p.m. tomidnight from Tuesday through Saturday. On Friday, De-
cember 4, 1992, the Company asked for volunteers to work
the first shift on Saturday, December 5, and Vasquez volun-
teered. (This would be from 8 a.m. to 4 p.m.) Therefore, as
his normal shift for Saturday was to go from 4 p.m. to mid-
night, this meant that he was now scheduled to work for the
24-hour period from Friday/Saturday at midnight until mid-
night on Saturday/Sunday.Vasquez' timecard indicates that he punched out for alunchbreak at 6:02 on Saturday morning. The timecard also
indicates that he did not punch out again until he left at 9:18
p.m. on Saturday night. That is, the card does not indicate
that Vasquez punched out for any other breaks from Saturday
morning until Saturday night.According to Vasquez about 9 p.m. he began to feel sickand tired, having worked for 20 straight hours. He states that
he asked Supervisor Amy Padgett if he could leave and she
refused, saying that he was the only driver that she had
available. Vasquez states that he then went to see Bill
Amaroso, the night manager, told him that he was not feeling
well, and told him that he wanted to go home. According to
Vasquez, when Amaroso said that Peter Gagliano was the
person to see, he went to Gagliano's office and told him that
he had already worked three shifts and was too tired to con-
tinue. At this point, Vasquez states that he was asked to waitoutside the office whereupon Amy Padgett came out after afew minutes and told him that he could leave. According to
Vasquez, as he was leaving, she pulled his timecard out of
the rack and asked him if he was going to punch out. He
states that he did and she signed it.Padgett testified that she was the supervisor on the 4 p.m.to midnight shift on Saturday, December 5, 1992. She states
that about 7:30 or 8 p.m., she saw Vasquez in the kitchen
and that when she asked him what he was doing, he said that
he was on his lunchbreak. She testified that shortly there-
after, she asked Vasquez when he was going to go back to
work and that he responded that he was very tired. (She ac-
knowledges that he looked very tired.) Padgett states that the
next time she saw Vasquez, he was packing up and said he
was leaving. At this point, Padgett states he told Amaroso
that Vasquez looked tired and that they both told Pete
Gagliano that Vasquez wanted to go home. She states that
Vasquez was called into Gagliano's office where he was al-
lowed to go home as it was judged that it would be unsafe
to allow him to drive. According to Padgett, when Vasquez
punched out, he handed her his card and she noticed and
commented in front of Gagliano that he hadn't punched out
for lunch. She states that she had no further contact with
Vasquez after this point and was not consulted about his ter-
mination.The next thing that happened was that on Wednesday,about 7 p.m., Vasquez was told by Tim Sullivan and Bill
Amaroso that he was being discharged for ``stealing time,''
to wit, that he had not punched out for a 1/2-hour lunchbreak
on the previous Saturday. This led to a heated dispute, the
details of which are not relevant.The Company maintains that it has a fixed policy of dis-charging employees who steal time and described three ex-
amples when employees were discharged for this offense.
None of the cited examples, however, were even remotely
similar to the situation that Vasquez faced on Saturday, De-
cember 5, 1992. Thus, in the examples given by the Re-
spondent, it is clear that those employees deliberately and
knowingly claimed that they were entitled to substantial
amounts of paid time for days that they did not work. In
Vasquez' case all that one can realistically say is that atmost, he forgot to punch out for a lunchbreak on the lastshift that he worked on December 5. That such a ``mistake''
could only have been due to a lack of sleep was obvious to
all of his supervisors who would see that he was out on his
feet. (As noted above, Padgett had to remind Vasquez to take
his card out of the rack and punch out.)The fact is that the Company could produce not one exam-ple of another employee being discharged (or even dis-
ciplined) under circumstances similar to Vasquez'. Indeed, it
seems to me that even if any discipline was warranted at all
(and I doubt that), the discharge of Vasquez for failing topunch out for an 1/2-hour lunchbreak at a time when he was
all but asleep at his job, strikes me as being so disproportion-
ate as to amount to evidence of pretext.2 661TNT SKYPACK, INC.3If no exceptions are filed as provided by Sec. 102.46 of theBoard's Rules and Regulations, the findings, conclusions, and rec-
ommended Order shall, as provided in Sec. 102.48 of the Rules, beContinuedThe Company's attorney essentially acknowledges that theRespondent had no legitimate reason for discharging
Vasquez and he asserts what is analogous to an insanity de-fense. He maintains that although Vasquez' discharge was
stupid and unwarranted, this nevertheless does not mean that
it was motivated by antiunion considerations. Perhaps not in
the abstract. But given the fact that Vasquez was the leading
advocate for the Union, the Company's knowledge of union
activities and the lack of any reasonable, rational, or even
understandable reason for discharging Vasquez, I conclude,
utilizing the test enunciated in Wright Line, that the Re-spondent discharged him in violation of Section 8(a)(1) and
(3) of the Act. Wright Line, 25l NLRB 1083 (1980), enfd.662 F.2d 899 (1st Cir. 1981), cert. denied 455 U.S. 989
(1982); NLRB v. Transportation Management Corp., 462U.S. 393 (1983); Greco & Haines, Inc., 306 NLRB 634(1992).On January 29, 1993, the Company, by its attorney, senta letter to Vasquez, advising him of the possibility of em-
ployment at the Company's facility in Long Island City.
Vasquez, on receiving the letter, called Mike Patterson and
arranged for an interview in early February. The LIC em-
ployees were represented by Local 852, International Broth-
erhood of Teamsters that was then in the process of attempt-
ing to negotiate a contract with the employer.Vasquez was interviewed by Mike Patterson and HeatherGroeneveld. According to Vasquez, at the outset of the meet-
ing, Groeneveld said that the Long Island City facility was
union shop and that there were no problems like those at the
JFK facility. Vasquez states that he was asked what led to
his discharge at JFK and he said that he believed it was
caused by his attempts to organize for Local 295. He indi-
cated that after making this statement, he was asked by
Groeneveld if he was the one who brought the Union to JFK
and that she asked why he did it. Vasquez testified that he
responded that the reason he contacted Local 295 was be-
cause he believed that the Company discriminated against
Blacks and Hispanics. According to Vasquez, neither Patter-
son nor Groeneveld said that he should not undertake any
union activity at the LIC facility and that they merely said
that there already was a union at this location. He states that
there already was a union at this location. He states that they
then discussed wages and benefits. After being asked some
leading questions, Vasquez recalled that Groeneveld asked
him if he was going to bring any trouble to LIC and that
he answered that he didn't think so because they already had
a union there.Patterson testified that prior to the interview he spoke toCompany Attorney Newell about the possibility of employ-
ing Vasquez and that the interview was set up in conjunction
with the letter that Newell sent to Vasquez on January 29.
Heather Groeneveld testified that prior to the interview she
had been told that Vasquez had previously worked at JFK,
that he had been a good worker, and that he had been fired
as a result of a disagreement between him and his super-
visors.According to Groeneveld, she and Patterson first describedthe job, the hours, and the salary. She states that she told
Vasquez that this facility was the only union facility, that the
employees had voted for the Union in September 1992, and
that as there was not yet a contract he would not get raises
until one was signed. She states that Patterson asked Vasquezwhat had happened to him at JFK and that Vasquez relatedwhat had happened. She states that there was no further con-
versation about unions either at the JFK or LIC facility and
she denies that either she or Patterson conditioned Vasquez'
reemployment on his cessation of union activity.Patterson basically corroborated Groeneveld's version ofthe interview. He testified that Vasquez, after being told
about the proposed job, brought up his problems at JFK and
his belief that he was discharged there because of his union
activities. Patterson states that he and Groeneveld responded
that Vasquez' union activities were of no concern to them
because there already was a union representing the employ-
ees at this facility.Vasquez was offered and accepted a job as a truckdriverat the LIC facility. He received the same wage as when he
worked at the JFK facility, although his hours were changed
from the graveyard shift to the first shift from 8:30 a.m. to
4:30 p.m. After starting work, he asked about a raise and
was told that the Company was in negotiations with Local
851 and therefore he would have to wait to receive whatever
the contract rate called for.Based on the testimony of all three participants in theinterview, I do not think that the Company violated the Act
as alleged in the complaint. To the extent that Vasquez
talked about his union activity, this seems to have been vol-
unteered by him in response to a question regarding the
cause of his discharge at the JFK facility and not in response
to any unlawful interrogation regarding his union activities.
Further, the evidence does not, to my mind, establish that ei-
ther Patterson or Groeneveld conditioned Vasquez' employ-
ment on his cessation of union activity. For one thing, there
already was a union at the LIC facility and his potential
union activity was not likely to make any difference to any-
one. For another, Vasquez concedes that neither Patterson
nor Groeneveld told him that he should not undertake any
union activity at the LIC facility. Indeed, there really is noth-
ing in Vasquez' testimony that would lead me to conclude
that such a condition was imposed on him.CONCLUSIONSOF
LAW1. By discharging Jose Vasquez because of his activity onbehalf of Local 295, International Brotherhood of Teamsters,
the Company violated Section 8(a)(1) and (3) of the Act.2. The aforesaid unfair labor practice affects commercewithin the meaning of Section 2(6) and (7) of the Act.THEREMEDYHaving found that the Respondent has engaged in certainunfair labor practices, I find that it must be ordered to cease
and desist and take certain affirmative action designed to ef-
fectuate the policies of the Act. interim earnings, as pre-
scribed in F. W. Woolworth Co., 90 NLRB 289 (1950), plusinterest as computed in New Horizons for the Retarded, 283NLRB 1173 (1987).On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended3 662DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
adopted by the Board and all objections to them shall be deemedwaived for all purposes.4If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ``Posted by Order of the
National Labor Relations Board'' shall read ``Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.''ORDERThe Respondent, TNT Skypack, Incorporated, Long IslandCity, New York, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Discharging or otherwise discriminating against anyemployee for supporting Local 295, International Brother-hood of Teamsters or any other union.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Offer Jose Vasquez immediate and full reinstatement tohis former job or, if that job no longer exists, to a substan-
tially equivalent position, without prejudice to his seniority
or any other rights or privileges previously enjoyed, and
make him whole for any loss of earnings and other benefits
suffered as a result of the discrimination against him, in the
manner set forth in the remedy section of the decision.(b) Remove from its files any reference to the unlawfuldischarge and notify the employee in writing that this has
been done and that the discharge will not be used against
him in any way.(c) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(d) Post at its facility at John F. Kennedy airport copiesof the attached notice marked ``Appendix.''4Copies of thenotice, on forms provided by the Regional Director for Re-
gion 29, after being signed by the Respondent's authorized
representative, shall be posted by the Respondent imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall betaken by the Respondent to ensure that the notices are notaltered, defaced, or covered by any other material.(e) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondent has
taken to comply.ITISFURTHERORDERED
that the complaint is dismissedinsofar as it alleges violations of the Act not specifically
found.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
discharge or otherwise discriminate againstany of you for supporting Local 295 International Brother-
hood of Teamsters or any other union.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce you in the exercise of the rights guaran-
teed you by Section 7 of the Act.WEWILL
offer Jose Vasquez immediate and full reinstate-ment to his former job or, if that job no longer exists, to a
substantially equivalent position, without prejudice to his se-
niority or any other rights or privileges previously enjoyed
and WEWILL
make him whole for any loss of earnings andother benefits resulting from his discharge, less any net in-
terim earnings, plus interest.WEWILL
notify him that we have removed from our filesany reference to his discharge and that the discharge will not
be used against him in any way.TNT SKYPACK, INCORPORATED